COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-350-CR
 
 
TRAVIS LATROY BAYMON                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Travis Latroy Baymon appeals
from his conviction for indecency with a child. 
The trial court certified that this is a plea-bargain case and that
appellant has no right of appeal.  The
written plea admonishments signed by appellant and his attorney support this
certification.
 




On September 18, 2007, we
notified appellant by letter that his appeal was subject to dismissal based on
the trial court=s
certification unless he filed a response showing grounds for continuing the
appeal.  Although appellant has filed a
response, it does not state grounds for continuing the appeal. Accordingly, we
dismiss the appeal.[2]
PER CURIAM
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DO NOT PUBLISH        
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 20, 2007                                   




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(d).